DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Common Ownership
Applicant has submitted a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference, Ching (US Pub no 20160308048 A1), and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person. The rejection under 35 U.S.C 102(a)(2) citing Ching (US Pub no 20160308048 A1) has been withdrawn. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 & 2 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15 & 16 of U.S. Patent No. 10164092 B2 in view of Tang (US Pub no. 2013/0187207 A1) 

However, Tang et al discloses a fin structure (500)wherein the source/drain regions (710) on opposing sides of the gate structure (702) ([0041] fig. 7a).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify claim 15 of US Patent 10,164,092 B2 with the teachings of Tang et al so that the device operates.
Regarding claim 2, wherein the oxide layer includes SiGe oxide or Ge oxide (claim 16 of US Patent 10,164,092 B2).
Claims 1-4, 6-9 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 & 5-9 of U.S. Patent No. 10749029 B2 in view of Tang (US Pub no. 2013/0187207 A1).
Regarding claim 1, A semiconductor device, comprising: a fin structure extending in a first direction disposed over a substrate, the fin structure including a well layer, an oxide layer disposed over the well layer, and a channel layer disposed over the oxide layer; a gate structure covering a portion of the fin structure and extending in a second 
However, Tang et al discloses a fin structure (500)wherein the source/drain regions (710) on opposing sides of the gate structure (702) ([0041] fig. 7a).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify claim 1 of US Patent 10749029 B2 with the teachings of Tang et al so that the device operates.
Regarding claim 2, wherein the oxide layer includes SiGe oxide or Ge oxide (claim 2 of US Patent 10749029 B2).
Regarding claim 3, wherein the dielectric layer includes silicon
 oxide, silicon nitride, silicon oxynitride, or silicon carbide (claim 3 of US Patent 10749029 B2).
Regarding claim 4, wherein the source/drain regions include multiple epitaxial layers (claim 6 of US Patent 10749029 B2).
Regarding claim 6, wherein a thickness of the dielectric layer is in a range of 1 nm to 10 nm (claim 5 of US Patent 10749029 B2).
Regarding claim 7, wherein the source/drain regions include at least one of SiC, SiP, SiGe, and Ge (claim 7 of US Patent 10749029 B2).
Regarding claim 8, further comprising side wall insulating layers disposed over side walls of the gate structure (claim 8 of US Patent 10749029 B2).
.
Allowable Subject Matter
Claims 10-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: The limitations of claim 10 including: a dielectric layer disposed in contact with the oxide layer, the well layer, the first epitaxial layer, and the second epitaxial layer was not found in prior art.
Claim 5 is objected to as being dependent upon a rejected base claim, but would
be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 16-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: The limitations of claim 16 including: a stressor layer formed in the fin structure on sides of the channel layer; and a dielectric layer in contact with the oxide layer, well layer, and the stressor layer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATANYA N CRAWFORD EASON whose telephone number is (571)270-3208. The examiner can normally be reached Monday-Friday 8 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B Gauthier can be reached on (571)270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LATANYA N CRAWFORD EASON/Primary Examiner, Art Unit 2813